Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1-14 and 22 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest an optical fiber ribbon comprising: a plurality of cladding-strengthened glass optical fibers, each of the cladding-strengthened glass optical fibers comprising a core surrounded by a cladding, the cladding comprising silica (SiO2) doped with an amount of titania (TiO2), each of the cladding-strengthened glass optical fibers having an outer surface, the outer surface comprising glass or an inorganic material; a common protective coating; the common protective coating surrounding the at least two of the plurality of cladding-strengthened glass optical fibers; in combination with the other recited limitations in the claim. 
Claims 2-14 and 22 are allowable as dependent upon claim 1.
Claims 15-17 and 23 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest an optical fiber ribbon comprising: a plurality of cladding-strengthened glass optical fibers, each of the cladding-strengthened glass optical fibers comprising a core surrounded by a cladding, the cladding comprising silica (SiO2) doped with an amount of titania (TiO2); the centerlines of adjacent cladding-strengthened glass optical fibers being separated by less than 150 microns; the plurality of cladding-strengthened glass optical fibers residing within a common protective coating that contacts each of the glass outer surfaces of at least two of the plurality of cladding-strengthened glass optical fibers, the common protective coating surrounding the at least two of the plurality of cladding-strengthened glass optical fibers; in combination with the other recited limitations in the claim. 
Claims 16-17 and 23 are allowable as dependent upon claim 15.
Prior art reference Bennet et al. (2011/0211797; “Bennett”) is the closest prior art of record in this application. However, Bennet et al. (2011/0211797; “Bennett”) fails to disclose the silica and titania composition and common protective coating limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883